Citation Nr: 0218607	
Decision Date: 12/20/02    Archive Date: 12/24/02	

DOCKET NO.  91-24 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for organic brain 
syndrome, to include an acquired psychiatric disorder.

(The issue of entitlement to a compensable initial rating 
for post-traumatic headaches will be the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1979 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1988 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  


FINDING OF FACT

The veteran does not have organic brain syndrome and his 
acquired psychiatric disorder is not related to active 
service.


CONCLUSION OF LAW

Organic brain syndrome, to include an acquired psychiatric 
disorder, was not incurred in or aggravated by active 
service and the service incurrence of schizophrenia may 
not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5012, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307. 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record 
reflects that the veteran and his representative have been 
provided with a statement of the case and multiple 
supplemental statements of the case, including a July 2002 
supplemental statement of the case informing them 
regarding evidentiary development under the VCAA.  The 
information contained in these documents informed the 
veteran and his representative of the governing legal 
criteria, the evidence necessary to substantiate the 
veteran's claim, the evidence considered, and the reasons 
for the denial of his claim.  In essence, the matter of 
"which information and evidence, if any, that the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant" has been addressed.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran has been afforded multiple VA examinations and 
Social Security Administration administrative and medical 
records have been obtained.  There is no indication that 
any additional relevant treatment records exist and the 
veteran has been afforded a personal hearing.  Therefore, 
it is concluded that the VA has complied with the VCAA and 
the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has 
not already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

When a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service 
after December 31, 1946, and a psychosis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records reflect that in 
January 1981 he reported passing out and falling.  In May 
1982 he reported being hit on the head.  His service 
medical records do not reflect that he had any loss of 
consciousness as a result of trauma to his head and his 
service medical records are silent for complaint, finding, 
or treatment with respect to any organic brain syndrome or 
acquired psychiatric disorder.  

The reports of VA psychiatric and neurology examinations, 
psychological evaluation, and psychiatric addendum, dated 
in June, August, September, and November 1987, reflect 
that the veteran exhibited no signs associated with 
organic brain dysfunction.  A CT scan and EEG were within 
normal limits.  The final addendum by the psychiatrist 
indicates that the diagnoses included atypical psychosis 
and following examination of the veteran's claims file and 
service medical records it was concluded that there was no 
evidence to correlate what occurred in service with the 
veteran's current symptomatology.  

A VA hospital discharge summary, relating to a period of 
hospitalization in October and November 1988, reflects 
diagnoses including chronic paranoid schizophrenia.  

Reports of August and September 1992 VA psychiatric and 
neurology examinations reflect diagnoses that include 
atypical psychosis and do not indicate that the veteran 
experiences any organic brain syndrome.  

VA psychiatric and neurology examination reports, dated in 
January 1996, and a March 1996 VA psychological evaluation 
report, indicate that there is no evidence to support the 
veteran's claim that he has any symptoms secondary to an 
organic brain disorder.  Further, the psychiatric and 
neurology reports indicate that there is no evidence that 
his psychiatric disorder, diagnosed as chronic 
undifferentiated schizophrenia, has any relationship to 
his active service.

The veteran has offered statements and testimony 
indicating his belief that he has organic brain syndrome 
and an acquired psychiatric disorder that are related to 
his active service.  He is qualified to report symptoms 
that he experiences, but he is not qualified, as a lay 
person, to offer a medical diagnosis or medical etiology 
for symptoms he reports.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, his statements 
regarding etiology or diagnosis will not be accorded any 
probative weight.  

On the basis of the evidence of record there is no 
competent medical evidence indicating that the veteran had 
organic brain syndrome during service or that he currently 
has organic brain syndrome.  There is competent medical 
evidence indicating that he does not currently have 
organic brain syndrome.  Therefore, a preponderance of the 
evidence is against a finding that the veteran currently 
has organic brain syndrome that is related to his active 
service.  

There is no competent medical evidence indicating that the 
veteran had an acquired psychiatric disorder during his 
active service or within one year of discharge from active 
service.  There is competent medical evidence indicating 
that he currently has schizophrenia, but there is no 
competent medical evidence relating his schizophrenia to 
his active service and there is competent medical evidence 
indicating that his schizophrenia is not related to his 
active service.  Therefore, a preponderance of the 
evidence is against a finding that the veteran's currently 
manifested acquired psychiatric disorder is related to his 
active service.  On the basis of the above analysis a 
preponderance of the evidence is against a finding that 
the veteran currently has organic brain syndrome, to 
include an acquired psychiatric disorder, that is related 
to his active service.  



ORDER

Service connection for organic brain syndrome, to include 
an acquired psychiatric disorder, is denied.  





		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

